UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6858


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DUJUAN FARROW,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:04-cr-00278-REP-2; 3:13-cv-00303-REP)


Submitted:   October 17, 2013              Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dujuan Farrow, Appellant Pro Se.    Michael Ronald Gill, Angela
Mastandrea-Miller, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dujuan        Farrow    seeks   to    appeal    the   district       court’s

order treating his motion to correct his conviction and sentence

pursuant to 28 U.S.C. § 1651 (2006) as a successive 28 U.S.C.A.

§ 2255    (West     Supp.    2013)    motion,      and   dismissing       it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial     showing        of    the    denial       of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Farrow has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny Farrow’s motion to

amend or correct his informal brief, and dismiss the appeal.                              We

                                            2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3